Citation Nr: 1745232	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  14-01 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee.

2. Entitlement to a rating in excess of 10 percent for a traumatic brain injury.

3. Entitlement to a rating in excess of 10 percent for residuals of a fracture of the right femur and patella.

4. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.
These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2011 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran filed a notice of disagreement (NOD) in December 2015 regarding a separate claim for entitlement to dependent benefits.  While a statement of the case (SOC) has not yet been produced considering this claim, see Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that the Veterans Appeals Control and Locator System (VACOLS) shows that the RO has acknowledged receipt of the NOD.  Therefore, the Board will not further address this matter in this decision.


FINDINGS OF FACT

1. Prior to the promulgation of a decision regarding the issue of entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee, the Veteran requested a withdrawal of this appeal.

 2. Prior to the promulgation of a decision regarding the issue of entitlement to a rating in excess of 10 percent for a traumatic brain injury, the Veteran requested a withdrawal of this appeal.

3. Prior to the promulgation of a decision regarding the issue of entitlement to a rating in excess of 10 percent for residuals of a fracture of the right femur and patella, the Veteran requested a withdrawal of this appeal.

 4. Prior to the promulgation of a decision regarding the issue of entitlement to service connection for PTSD, the Veteran requested a withdrawal of this appeal.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal regarding the issue of entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for withdrawal of an appeal regarding the issue of entitlement to a rating in excess of 10 percent for a traumatic brain injury have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3. The criteria for withdrawal of an appeal regarding the issue of entitlement to a rating in excess of 10 percent for residuals of a fracture of the right femur and patella have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4. The criteria for withdrawal of an appeal regarding the issue of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  Id.  They must include the name of the veteran, the name of the claimant or appellant if other than the Veteran, the applicable Department of Veterans Affairs file number, and a statement that the appeal is withdrawn.  Id.  If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal.  Id.  Here, in a letter dated in August 22, 2017, the Veteran's authorized representative withdrew the Veteran's appeal on the four claims on appeal.  The Veteran's representative's statement is in writing, includes the Veteran's name and claim number, and clearly expresses the intent to withdraw the appeal of the stated claims.  Therefore, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these claims, and they are dismissed.


ORDER

The appeal as to the issue of entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee is dismissed.

The appeal as to the issue of entitlement to a rating in excess of 10 percent for a traumatic brain injury is dismissed.

The appeal as to the issue of entitlement to a rating in excess of 10 percent for residuals of a fracture of the right femur and patella is dismissed.

The appeal as to the issue of entitlement to service connection for PTSD is dismissed.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


